Case: 16-13424    Date Filed: 01/04/2017   Page: 1 of 7


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 16-13424
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:15-cv-21324-KMW


FIRST CLASSICS, INC.,
a Delaware corporation,

                                                             Plaintiff-
                                                             Counter Defendant-
                                                             Appellant,

                                    versus


JACK LAKE PRODUCTIONS, INC.,
a Canadian corporation,
JAAK JARVE,
as an individual,
                                                             Defendants-
                                                             Counter Claimants-
                                                             Appellees.

                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (January 4, 2017)
               Case: 16-13424     Date Filed: 01/04/2017    Page: 2 of 7


Before TJOFLAT, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

       First Classics, Inc. (“First Classics”) appeals the dismissal with prejudice of

its action against Jack Lake Productions, Inc. and Jaak Jarve (collectively “Jack

Lake”) after the parties filed a joint Stipulation and Notice of Dismissal. Although

the procedural history is somewhat convoluted, this matter began when First

Classics filed an action against Jack Lake in the Northern District of Illinois for

copyright infringement, breach of contract, and tortious interference. Jack Lake

responded by filing a separate lawsuit—raising identical claims—against First

Classics in the Southern District of Florida. First Classics asserted counterclaims in

the Florida lawsuit, and the parties agreed to transfer the Illinois case to the

Southern District. An unopposed motion to consolidate the two cases was filed.

Following court-ordered mediation in the original Florida action, the parties filed a

notice of settlement and the court sua sponte dismissed that case after the parties

failed to comply with an order to file a stipulation of dismissal. See Jack Lake

Prods. v. Bonfiglio, No. 15-cv-20780-JEM (S.D. Fla. Feb. 24, 2015). Thereafter,

the district court in this case denied the motion to consolidate as moot.

      Apparently unable to finalize the terms of their settlement agreement, the

parties continued to litigate the instant matter. Nearly eight months after the first

court’s sua sponte dismissal, the parties filed a joint “Stipulation and Notice of


                                           2
               Case: 16-13424     Date Filed: 01/04/2017     Page: 3 of 7


Dismissal” pursuant to “Fed. R. Civ. P. 41(A)” in this action, which, it is urged on

appeal, was intended to be without prejudice. Instead, the district court dismissed

the action with prejudice in an order filed on February 2, 2016. First Classics

subsequently filed an unopposed motion to set aside the order of dismissal with

prejudice that was ultimately denied by the district court on May 19, 2016. The

district court, noting the parties’ failure to accurately label the stipulation under

Rule 41, “construed the dismissal under ‘Rule 41(A)’ to fall under Subsection

41(a)(2) and exercised its discretion in dismissing the Parties’ claims against each

other with prejudice.” In doing so, the district court highlighted “the convoluted

litigation history between the Parties, the inability of the Parties to reach a global

settlement, their continued litigation of claims they represented to another court

had been settled, their failure to comply with court order, and . . . the interests of

judicial economy.”

      On appeal, First Classics argues that the parties intended the dismissal to be

without prejudice and that Rule 41(a)(1)—under which it is urged they intended to

file—requires dismissal to be without prejudice unless the stipulation provides

otherwise. First Classics further argues that a joint stipulation under Rule 41(a)(1)

is self-executing and the district court was without jurisdiction over this case once




                                            3
                 Case: 16-13424         Date Filed: 01/04/2017         Page: 4 of 7


it had been filed.1 Jack Lake, the party who filed the joint stipulation with the

district court, has chosen not to participate in this appeal.

        This Court recently considered, for the first time, the appropriate standard to

use in reviewing a district court’s construction of an ambiguous Rule 41(a) filing.

See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1276–77 (11th Cir.

2012). We found that the “determination of whether a document was filed under

Rule 41(a)(1) or Rule 41(a)(2) is a legal conclusion that can be made on the face of

the filing and does not depend on facts the district court should find in the first

instance.” Id. at 1276. Accordingly, we review the decision of the district court on

this issue de novo. Id. As we held in Anago, a de novo review requires this Court

to search for the parties’ intent when they filed the contested document and “the

best indication of that intent is the document itself.” Id.

        The determination of whether the joint Stipulation and Notice of Dismissal

was filed pursuant to Rule 41(a)(1) or Rule 41(a)(2) is particularly salient here

because it decides whether the district court had jurisdiction to enter its order

dismissing the case with prejudice. A stipulation filed pursuant to Rule 41(a)(1) “is

self-executing and dismisses the case upon its . . . filing unless it explicitly

conditions its effectiveness on a subsequent occurrence.” Id. at 1278. A district

1
 First Classics also argues that, even if it retained jurisdiction after the stipulation was filed, the
district court was required to provide notice of its intention to dismiss the case with prejudice.
Because we need not reach the issue to resolve this case on appeal, we decline to address that
argument.
                                                   4
               Case: 16-13424     Date Filed: 01/04/2017     Page: 5 of 7


court “need not and may not take action after the stipulation becomes effective

because the stipulation dismisses the case and divests the district court of

jurisdiction.” Id. (emphasis added). In contrast, dismissal pursuant to Rule 41(a)(2)

expressly requires the approval of the district court and is not effective unless and

until the court takes appropriate action.

      Accordingly, we first review, de novo, whether the district court’s decision

to “construe[] the dismissal under ‘Rule 41(A)’ to fall under Subsection 41(a)(2)”

and to “exercise[] its discretion in dismissing the Parties’ claims against each other

with prejudice” was correct. Here, the parties styled the document a “Stipulation

and Notice of Dismissal.” The word “stipulation” appears in Rule 41(a)(1) but not

in its counterpart, Rule 41(a)(2). See Anago, id. at 1276. (“The parties styled the

document a ‘Stipulation,’ which is expressly required in Rule 41(a)(1)(A)(ii) and

not mentioned in Rule 41(a)(2).”). Moreover, rather than requesting the court’s

permission to dismiss the action, the document merely provides the court with

“notice of dismissal,” which strongly indicates that the parties did not consider a

court order necessary to make it effective. See id. (“[T]he Stipulation does not

contemplate that a court order is necessary to make it effective. There is no

signature line for the district court, and the statement retaining jurisdiction is not a

request made to the district court but a declaration of retained jurisdiction.”).

Finally, the parties clearly envisioned that this document would effectuate the


                                            5
                Case: 16-13424        Date Filed: 01/04/2017       Page: 6 of 7


dismissal when they included, in the body of the stipulation, the provision that

“this action and counterclaims shall be, and is [sic], dismissed.” We therefore

conclude that the Stipulation and Notice of Dismissal was filed pursuant to Rule

41(a)(1)(A)(ii) and that the district court’s construction of the document as falling

under Rule 41(a)(2) was in error. 2

       Accordingly, because a stipulation filed under Rule 41(a)(1) is self-

executing, it was effective upon filing and the district court was without

jurisdiction to enter its subsequent order dismissing with prejudice. Moreover, the

terms of Rule 41expressly provide that “[u]nless the notice or stipulation states

otherwise, the dismissal [under Rule 41(a)(1)] is without prejudice.” Fed. R. Civ.

P. 41(a)(1)(B). Therefore, because the Stipulation and Notice of Dismissal was

silent on the issue of prejudice, and because the district court was without

jurisdiction to enter its subsequent order, this action should have been, and in fact

was, dismissed without prejudice. Accordingly: (1) the district court’s February 2,

2016 “Order Dismissing Case” with prejudice is VACATED; (2) the district

court’s May 19, 2016 “Order Denying Plaintiff’s Motion to Set Aside Order of




2
 We are aware that several drafts of the proposed settlement agreement included in the record on
appeal provide that “[t]he parties agree to the dismissal with prejudice of all claims and
counterclaims in the Litigation.” Because Jack Lake—as the party who filed the stipulation—
chose not to oppose First Classics’ motion to set aside the order at the district court and has
chosen not to participate in this appeal we are unable to infer that any intent that may have been
expressed in these draft settlement agreements carried forward to the stipulation.
                                                6
             Case: 16-13424   Date Filed: 01/04/2017   Page: 7 of 7


Dismissal with Prejudice” is VACATED as moot; and (3) this appeal is

DISMISSED.

      VACATED AND DISMISSED.




                                       7